Citation Nr: 1448717	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  00-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to September 1968.  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2012, the Board remanded the matter for additional evidentiary development.  In an August 2013 decision, the Board denied TDIU, finding that because the Veteran was a sexually violent person who had been involuntarily and indefinitely committed under Wisconsin state law to a secure mental health facility, he was legally barred from receiving a TDIU.  See WIS. STAT. § 980 (2013) (Wisconsin's sexual predator law); see also 38 U.S.C.A. § 5313(c) (West 2002 & Supp. 2012) (prohibiting Secretary of VA from assigning a TDIU to any Veteran during a period of incarceration).  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in April 2014, the Veteran's attorney and a representative of VA's General Counsel filed a joint motion for remand, arguing that the Board had erred when it denied the claim as a matter of law under 38 U.S.C.A. § 5313.  See Joint motion at page 3 ("Therefore, the parties agree that remand is required for the Board to adjudicate Appellant's claim for TDIU on the merits.").  In an April 2014 order, the Court granted the parties' motion, vacated the Board's August 2013 decision, and remanded the matter to the Board for readjudication.  

Here, the Board observes that in the parties' April 2014 joint motion, they noted that "if the Board is going to decide Appellant's claim on bases not identified by the VA Regional Office, the Board is required to give him adequate notice of that decision and an opportunity to submit evidence in support of his position."  See Joint motion at page 3.  A review of the record indicates that the RO has fully considered the Veteran's entitlement to TDIU on the merits, giving him appropriate notice of the bases for its decision and an opportunity to submit evidence and argument in support of his position.  Additionally, the record shows that in June 2014, the Board provided the Veteran and his attorney with the opportunity to submit additional evidence and argument in support of his appeal, but none was forthcoming.  Indeed, in a September 2014 statement, the Veteran's attorney indicated that the Veteran had nothing further to submit and asked that the Board proceed with the readjudication of the appellant's claim.  Thus, the Board will proceed with consideration of the merits of the claim without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1994).  

In reaching its decision below, the Board has reviewed the Veteran's paper claims file in its entirety, as well as his electronic Virtual VA and VBMS files.  At present, the relevant evidentiary documents in his electronic VA folders are duplicative of those contained in the paper claims file.  


FINDINGS OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an April 2009 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  The letter also included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Veteran has not argued otherwise.  The service treatment records are on file, as are all available and relevant post-service records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

As noted, the Veteran is indefinitely committed to a secure facility and, according to his attorney, is unable to attend any examination conducted at a VA medical facility.  Moreover, the record on appeal shows that the secure facility where the appellant is committed is unable to transport him to the local VA Medical Center (VAMC) for examination and the VAMC lacks the equipment necessary to travel to the facility to examine the appellant.  Tailoring its assistance to the circumstances of the Veteran's commitment, VA therefore solicited a medical opinion in connection with the TDIU claim.  In January 2013, after reviewing the record on appeal, a VA physician provided the requested opinion and the Board finds that it is adequate to render a decision in the appeal.  Neither the Veteran nor his attorney has argued otherwise.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

In that regard, the Board observes that the January 2013 examination report addressed only the Veteran's service-connected diabetes mellitus, coronary artery disease/ischemic heart disease, and cataracts, but not his service-connected erectile dysfunction.  There is no indication in the record, however, nor has the Veteran contended, that his service-connected erectile dysfunction contributes to an inability to secure and follow a substantially gainful occupation.  Under these circumstances, the Board finds that VA is not required to obtain an additional medical opinion assessing the effect of all of the Veteran's service-connected disabilities to properly decide entitlement to a total rating based on individual unemployability due to service-connected disability.  See Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376 (2013).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  

Factual Background

The record indicates that service connection is in effect for coronary artery disease, rated as 60 percent disabling from July 16, 2008, and 30 percent disabling from August 1, 2012; diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; and bilateral cataracts; rated as zero percent disabling.  The combined disability rating was 70 percent disabling from July 16, 2008, and has been 40 percent disabling since August 1, 2012.  

In January 2009, the Veteran submitted an application for entitlement to TDIU, claiming that he was unable to work due to his service-connected diabetes mellitus and coronary artery disease, status post myocardial infarction.  He also indicated that he had other physical and mental problems which, together with his old age, made employability "virtually impossible."  On his application, the Veteran indicated that he had completed four years of college and had work experience as a general laborer, care taker, and foundry worker.  He indicated that he had last worked full-time in June 1988, corresponding to the date his parole was revoked for continued contact with minors.  The Veteran indicated that he had become too disabled to work in July 2008.  

In an April 2009 statement, the Veteran reported that he also had a very bad back, as well as arthritis in both hips, both legs, and elbows.  He indicated that he had "always had a majority of 'tough' jobs requiring lifting, bending, standing, walking back and forth," which he could no longer perform due to his declining health and bad heart.  

In support of his claim, the Veteran submitted April 2009 statements from several of his friends who indicated that after the Veteran had a myocardial infarction in 2007, he had slowed down quite a bit.  They noted that the Veteran used to work in a job provided by his institution but that he was no longer able to bend down or lift things, causing him to be unable to work.  

In a March 2009 medical opinion, a VA physician indicated that he had reviewed the claims folder, including a September 2008 physicial examination conducted at the Veteran's secure facility, for purposes of providing an opinion as to whether the Veteran's service-connected diabetes mellitus and coronary artery disease rendered him incapable of substantially gainful employment.  The VA physician noted that medical records indicated that the Veteran had no problems with activities of daily living, using the stairs, or walking.  He noted that the staff at the secure facility described him as an active walker.  The physician noted that the Veteran had been doing well status post stent placement and had no limits on his physical activities, no shortness of breath, and no palpitations.  He noted that the Veteran had an education level of 4 years of college and work experience as a foundry worker.  He observed that the Veteran had been shown to exhibit average or above average language skills and exhibited no cognitive decrease as a result of his service-connected disabilities.  After considering the relevant evidence, the examiner concluded that the Veteran's long-term commitment to a secure treatment facility placed a larger burden on his job prospects than his service-connected disabilities.  He indicated that the Veteran would be capable of jobs requiring mild lifting and a full day on his feet, as well as sedentary jobs such as clerical.  

VA thereafter obtained medical records from the secure mental health facility.  In pertinent part, these records show that the Veteran received treatment for multiple conditions, including his service-connected diabetes mellitus, which was noted to be well controlled, and coronary artery disease, for which he underwent a stent placement in July 2008.  The Veteran was noted to be relatively asymptomatic thereafter, denying angina symptoms, dyspnea, palpitations, syncope, transient ischemic attacks, or claudication.  On follow-up in the cardiology clinic in August 2009, it was noted that the Veteran walked up to eight miles daily at his prison.  He had no chest pain, shortness of breath, orthopnea, leg edema, claudication, or stroke.  He had no angina and a stress test was normal.  Similar findings were noted at the appellant's July 2010 annual cardiology follow-up.  These records also show that the Veteran underwent cataract surgery in March 2009 without complication.  On follow-up, the Veteran indicated that he was "extremely happy" with his postoperative vision.  He was able to read without glasses and his corrected distance visual acuity was 20/25 on the right and 20/20 on the left.  

In a January 2010 opinion, a VA optometrist indicated that she had reviewed the record and had concluded that the Veteran had cataracts, status post surgery, with a micro aneurysm in the right eye, but that these conditions were not affecting his vision and no macular edema has been noted.  

In a January 2013 medical opinion, a VA physician indicated that he had reviewed all six volumes of the claims folder.  After his review, he concluded that it was less likely as not that the Veteran's service-connected coronary artery disease/ischemic heart disease, diabetes mellitus, and cataracts produced unemployability.  Specifically citing the results of the cardiac evaluations conducted in July 2008, July 2009, and July 2010, he concluded that the Veteran was able to seek and maintain substantially gainful employment without restriction from his service-connected coronary artery disease/ischemic heart disease.  With respect to the service-connected diabetes mellitus, the VA physician noted that the clinical evidence established that it was well controlled with oral medications.  There was no evidence of activity restriction, hypo or hyperglycemic events, or emergent care due to diabetes.  He also noted that clinical records established that the Veteran's diet was regular, he had no renal disease, and did not require dialysis.  Rather, he was on oral agents and Valsartan only.  Based on the clinical records, the VA physician concluded that the Veteran was able to seek and maintain substantially gainful employment without restrictions from his service-connected diabetes mellitus.  Finally, the VA physician noted that clinical records showed that the Veteran underwent successful surgery for bilateral senile cataracts without complication in 2009.  Follow-up records showed that the Veteran's vision was restored.  There was a single asymptomatic micro aneurysm noted that did not impair the Veteran's vision or require treatment.  Based on the record, the physician concluded that the Veteran was able to seek and maintain substantially gainful employment without restrictions due to service-connected cataracts.  The VA physician summarized that the record did not show that the Veteran used assistive devices due to his service-connected disabilities, nor did he require special accommodations.  He had no impairment from medications used to treat his service-connected disabilities and his overall work capacity was unrestricted as a result of his service-connected disabilities.  

Applicable Law and Analysis

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2014).

It is the established policy of VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to a Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2014).  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of TDIU.  As noted above, service connection is in effect for coronary artery disease, rated as 60 percent disabling from July 16, 2008, and 30 percent disabling from August 1, 2012; diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; and bilateral cataracts; rated as zero percent disabling.  The Veteran's combined disability rating was 70 percent disabling from July 16, 2008, and 40 percent disabling from August 1, 2012.  

Although the Veteran met the percentage requirements set forth in section 4.16(a) for consideration of an award of a total rating based on individual unemployability for the period from July 16, 1008, to July 31, 2011, the Board finds that the preponderance of the evidence establishes that his service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation during that period or, indeed, at any time during the pendency of the claim.  

As set forth above, citing to multiple findings in evidence, the January 2013 VA physician opined that it is less likely than not that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions, based his opinion on a review of the claims folder, and explained the rationale for his conclusion.  Moreover, the other medical evidence of record does not indicate that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

The Board has considered the Veteran's own assertions that he is unemployable due to his service-connected disabilities, but finds that the January 2013 VA medical opinion warrants greater probative weight.  The Veteran's contentions were made in the context of a claim for monetary benefits.  Moreover, the Veteran attributes some of his inability to work to his age and nonservice-connected disabilities, such as a psychiatric disability and orthopedic disabilities.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose, 4 Vet. App. 361.  

The Board also notes that although the Veteran claims that physical restrictions caused by his service-connected disabilities render him unemployable, the clinical evidence of record does not support his assertions in this regard, as noted above.  The Board has also considered the Veteran's contentions that he had always had "tough" jobs, an apparent reference to his lack of experience in more sedentary positions.  The Board observes, however, that the record shows that the Veteran earned a B.S. degree in business administration from the University of Wisconsin in May 2007, magna cum laude, with a cumulative grade point average of 3.671.  He has work experience as a food service supervisor in a nursing home and as a freelance writer, reportedly having published over 250 articles in computer science, political, and outdoor magazines.  See e.g. November 2007 and August 2008 Chapter 980 examination reports.  He is also a self-described "prison lawyer" and has filed numerous lawsuits throughout the course of his incarcerations and civil commitment, both on his behalf and on behalf of of other prisoners and patients, reportedly winning many of them.  Id.  These factors suggest that the Veteran is not unable to pursue more sedentary occupations as a result of his service-connected disabilities and he has not specifically contended otherwise.  

The Board has also considered the statements from the Veteran's friends that he has slowed down since his 2007 myocardial infarction, but assigns greater probative weight to the objective conclusions of the January 2013 VA physician.  Given the physician's medical expertise, and his review of specific findings in the relevant medical records, his opinion is assigned greater probative weight on the question of whether the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to a total rating based on individual unemployability due to service-connected disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disability is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


